Citation Nr: 1229730	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  08-06 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension as a result of requiring aid and attendance or at the housebound rate.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran had active duty service from March 1969 to April 1969 and from April 1971 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2007, a statement of the case was issued in February 2008, and a substantive appeal was received in March 2008.

The issue was remanded for further development in October 2009.

In April 2011, the Veteran amended his claim to include consideration of special monthly compensation housebound benefit.  The issue has been rephrased accordingly.


FINDINGS OF FACT

1. The Veteran is not shown to be blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to five degrees or less, nor is he shown to be a patient in a nursing home or permanently bedridden.

2. The Veteran is not shown to be prevented from walking without assistance or aid, performing self-care tasks or other activities of daily living, or protecting himself from the dangers or hazards of his daily environment due to physical or mental incapacity.

3. The Veteran is not shown to be precluded from leaving his home or its immediate premises due to physical or mental incapacity; nor is he shown to have a single permanent disability ratable at 100 percent and another separate and distinct disability separately ratable at 60 percent or more.


CONCLUSION OF LAW

The criteria for the assignment of increased special monthly pension based on the need for regular aid and attendance or at the housebound rate are not met.  38 U.S.C.A. §§ 1521, 5103, 5103A; 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3. 351, 3.352 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

June 2007 and August 2007 pre-adjudication letters explained the evidence necessary to substantiate the claim for special monthly compensation.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.

The Veteran was also notified of how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006) with subsequent readjudication in July 2011. 

The claims file contains treatment records identified by the Veteran, VA treatment records, and December 2009 VA examination report and May 2011 addendum.  Although the Veteran applied for Social Security Administration disability benefits (SSDI), the Veteran was denied these benefits.  (See December 2007 VA treatment record).  SSA is permitted to pay SSI benefits only to those 65 years or older, blind, or disabled.  20 C.F.R. §§ 416.110(a); 416.202.  These records do not have a reasonable possibility of helping to substantiate the Veteran's claim as SSA essentially found the Veteran "employable."  Although the Board is not bound by SSA decisions any available SSA record evidence would be far outweighed by more contemporaneous and probative VA hospitalization, treatment records, and the comprehensive recent VA examination.  

VA has a duty to ensure that its examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the report reflects review of the claims file and assessment of the Veteran's contentions and disabilities, the report is adequate.  The duty to assist in the gathering of records and a VA examination has been met and the RO/AMC has substantially completed the September 2009 remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).

Merits of the Claim

The Veteran claims increased special monthly pension benefits.  As such, the Veteran must meet certain criteria to establish his need for regular aid and attendance or status for housebound benefits.

Under 38 U.S.C.A. § 1521, "each Veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).

Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension, when an otherwise eligible Veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); 38 C.F.R. §§ 3. 351(b), (c), (d).

A Veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).38 C.F.R. § 3. 351(c).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  Consideration is given to such conditions as: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed. It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.

The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Any determination that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran: (1) has additional disability(ies) independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities.

This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

The Veteran was awarded VA nonservice-connected disability pension benefits in a June 1998 rating decision and reinstated in December 2008.  His nonservice-connected conditions are cataracts (30 percent disabling); asthma (30 percent disabling); seizure disorder (10 percent disabling); hearing loss; tinnitus; hernia, post-operative (noncompensable); tinea cruis of the feet and crotch (noncompensable); and peripheral neuropathy (noncompensable); varicose veins (40 percent disabling for pension purposes); and cerebella infarct (noncompensable for pension purposes).

Treatment records dated from October 1998 to October 2009 indicate that the Veteran suffered from chronic obstructive pulmonary disease (COPD), asthma, post-operative cataracts, glaucoma, pseudophakia of the right eye, enucleation of the left eye, tinea cruris, and cerebellar infarct.  A December 1996 MRI (magnetic imaging resonance) of the brain showed mild periventricular white matter disease and single right cerebellar hemisphere infarction.  The Veteran had monthly seizures.  His status post-cataract surgery reflected complaints of being blind in his left eye due to inoperable retinal detachment.  He also was diagnosed with degenerative joint disease (djd), hemorrhoids, hypercholesterolemia, insomnia, hypertension, anemia, multiple small mouth diverticulitis, esophageal reflux disease, neurotic disorders, chronic bronchitis, otitis externa, gingivitis, depression, varicose veins, hepatitis C, colonic polyps, eczema, right inguinal hernia, tinnitus, mixed hearing loss in the right ear, mixed and sensorineural hearing loss of the left ear, PTSD (posttraumatic stress disorder), alcohol dependence in remission, heroin abuse, in full sustained remission.

An August 2006 examination of the eyes showed OD 20/40+ vision in the right eye.  In July 2006, the Veteran did not meet the criteria for special mode transportation at that time (blind in one eye).  A December 2007 Mental Health Psychosocial Assessment reflects that the Veteran stated that he did not have significant deficits in regular activities of daily living.  A December 2009 VA examination noted that the left eye was removed and the right eye for near vision had 20/100 without glasses 20/30 with best correction.  For far vision, the Veteran had 20/60 without glasses; and 20/40 with best correction.

A December 2009 Aid and Attendance/Housebound examination reflects that the Veteran was seeking entitlement to special monthly compensation for the following nonservice-connected disabilities: posteroperative cataracts with glaucoma; asthma; seizure disorder; right inguinal hernia; depression; varicose veins; eczema; residuals cerebellar infarct; COPD; headaches , GERD, hypertension, and hepatitis C.  The main reason he needed aid and attendance pension was for vision difficulty.  He had unilateral use of the right eye with the left eye having been removed in January 2003.  It was noted that the Veteran had been living in a garage for the past 15 years.  He occasionally tended church with his brother.  He shopped to purchase food.  The VA examiner stated that the Veteran did not suffer significantly from his age of 60 at this time and his memory was good.  He did not travel unless someone provided him transportation.  His typical day preparing meals, riding his bicycle if the weather is good and/or lift weights, and watch television since he has right eye vision of 20/20 correctible with glasses.  The Veteran was able to walk without assistance up to 1 mile.  He used a blind cane when he left his house primarily for groceries.  

The VA examiner concluded that regular assistance of another person attending to ordinary activities of daily living was not currently needed provided Veteran had living accommodations provided by his brother.  Assistance of another in protection or himself for ordinary hazards of his daily environment was not required.  The Veteran was only restricted to his living area at the present time because he did not drive and was dependent on others to provide transportation.  

A May 2011 Aid and Attendance/Housebound addendum noted that the VA examiner reviewed the claims filed and that there were no new changes to his December 2009 assessment.

The Veteran is not shown to be unable to engage in activities of daily living, such as feeding, bathing and toileting.  The Veteran cannot be found to require the regular aid and attendance of another person in performing the activities of daily living or to be precluded from leaving his home or its immediate premises.

While the Veteran's judgment and thinking were shown to have been somewhat impaired in the past, no current deficit that would require him to have assistance in dealing with dangers or hazards incident of his daily life is shown.  There is no suggestion in the record that the Veteran is blind or nearly blind in both eyes or bedridden due to any mental or physical incapacity.  The Veteran is not shown to be housebound.

The Veteran is not shown to be so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.352(a).

With respect to the question of entitlement to SMP at the housebound rate, the benefit is only available contingent upon a showing that a disability is ratable at 100 percent.  The Veteran does not have a single disability that is so rated, and he thus lacks the basic requirement for entitlement.  The medical evidence of record clearly demonstrates that the Veteran is not permanently bedridden.  Rather, he appears to be capable of leaving his home or the immediate premises as needed; clearly, then, he is not housebound.  Since the prerequisites for benefits at the housebound rate have not been met, an award of SMP based on that rate is not warranted.

Accordingly, on this record, the criteria for special monthly pension benefit at the housebound rate have not been met.

ORDER

The claim for special monthly pension based on the need for regular aid and attendance or at the housebound rated is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


